10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:18-cv-01287-JLR Document 26 Filed 08/02/19 Page 1 of 10

The Honorable James L. Robart
Trial Date: March 9, 2020

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NAXOS, LLC, d/b/a Spiros Greek Case No. 2:18-cv-01287-JLR

Restuarant,
STIPULATED PROTECTIVE ORDER

Plaintiff, _| PROPOSED]

VS.

AMERICAN FAMILY INSURANCE
COMPANY, a foreign insurer,

Defendant.

 

 

 

 

1. PURPOSES AND LIMITATIONS

Discovery in this action may involve production of documents which a party may deem
to be confidential, proprietary, or private information for which special protection may be
warranted. Accordingly, the parties hereby stipulate to and petition the court to enter. the
following Stipulated Protective Order. The parties acknowledge that this agreement is
consistent with LCR 26(c). It does not confer blanket protection on all disclosures or responses
to discovery, the protection it affords from public disclosure and use extends only to the limited
information or items that are entitled to confidential treatment under the applicable legal

principles, and it does not presumptively entitle parties to file confidential information under

seal.
No. 18-CV-0187 JLR. COLE | WATHEN | LEID | HALL, P.C.
STIPULATED PROTECTIVE ORDER [PROPOSED] - 1 . 303 BATTERY STREET

SEATTLE, WASHINGTON 98121
(206) 622-0494/FAX (206) 587-2476

 

 

 
10

1]

12

13

14

15

16

17

18

19

20

2]

22

23

 

 

Case 2:18-cv-01287-JLR Document 26 Filed 08/02/19 Page 2 of 10

2. “CONFIDENTIAL” MATERIAL
“Confidential” material may include, such documents as a party designates confidential.

(a) It is anticipated that American Family Insurance Company (“American Family”)
will designate the following documents:

i. American Family’s claims manuals;
ii. American Family’s course and training materials; and
iii. American Family’s confidential and proprietary information that may be
included within documents produced pursuant to Plaintiffs’ discovery

requests.

(b) It is anticipated that Naxos, LLC (“Naxos”) will designate the following
documents:

i. Naxos’ confidential and propriety information that may be included within
documents produced pursuant to discovery requests.

3. SCOPE

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (1) any information copied or extracted from confidential material; (2)
all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential
material. However, the protections conferred by this agreement do not cover information that
is in the public domain or becomes part of the public domain through trial or otherwise.
4, ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.1 Basic Principles. A receiving party may use confidential material that is
disclosed or produced by another party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Confidential material may be disclosed only to

the categories of persons and under the conditions described in this agreement. Confidential

No. 18-CV-0187 JLR COLE | WATHEN | LEID | HALL, P.C.
STIPULATED PROTECTIVE ORDER [PROPOSED] - 2 303 BATTERY STREET
. SEATTLE, WASHINGTON 98121
(206) 622-0494/F Ax (206) 587-2476

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-01287-JLR Document 26 Filed 08/02/19 Page 3 of 10

material must be stored and maintained by a receiving party at a location and in a secure
manner that ensures that access is limited to the persons authorized under this agreement.

4.2 Disclosure _of “CONFIDENTIAL” Information or Items. Unless otherwise
ordered by the court or permitted in writing by the designating party, a receiving party may
disclose any confidential material only to:

(a) the receiving party and that party’s counsel of record in this action, as well as
employees or contractors of counsel to whom it is reasonably necessary to
disclose the information for this litigation;

(b) the officers, directors, and employees (including in-house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation,
unless the parties agree that a particular document or material produced is for
Attorney’s Eyes Only and is so designated;

(c) experts and consultants to whom disclosure is reasonably necessary for this
litigation and who have signed the “Acknowledgement and Agreement to Be
Bound” (Exhibit A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy of imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or
imaging service instructs the service not to disclose any confidential material to
third parties and to immediately return all originals and copies of any
confidential material; .

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who had signed the “Acknowledgment and Agreement
to Be Bound” (Exhibit A), unless otherwise agreed by the designating party or
ordered by the court. Pages of transcribed deposition testimony or exhibits to
depositions that reveal confidential material must be separately bound by the
court reporter and may not be disclosed to anyone except as permitted under this
agreement;

(g) the author or recipient of a document containing the information or a custodian
or other person who otherwise possessed or know the information; and

(h) third-party neutrals, including mediators including their staff.

4.3 Filing Confidential Material. Before filing confidential material or discussing or

No. 18-CV-0187 JLR COLE | WATHEN | LEID | HALL, P.C.
STIPULATED PROTECTIVE ORDER [PROPOSED] - 3 303 BATTERY STREET
SEATTLE, WASHINGTON 98121
(206) 622-0494/FAX (206) 587-2476

 

 

 

 
10

11

12

14

15

16

17

18 .

19

20

21

22

23

|} material, documents, items, or oral or written communications that qualify, so that other

 

 

Case 2:18-cv-01287-JLR Document 26 Filed 08/02/19 Page 4 of 10

referencing such material in court filings, the filing party shall confer with the designating party
to determine whether the designating party will remove the confidential designation, whether
the document can be redacted, or whether a motion to seal or stipulation and proposed order is
warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the
standards that will be applied when a party seeks permission from the court to file material
under seal.
5. | DESIGNATING PROTECTED MATERIAL

5.1 Exercise _of Restraint and Care in Designating Material for Protection. Each
party or non-party that designates information or items for protection under this agreement
must take care to limit any such designation to specific material that qualifies under the

appropriate standards. The designating party must designate for protection only those parts of

portions of the material, documents, items, or communications for which protection is not
warranted are not swept unjustifiably within the ambit of this agreement. The designating party
must make a good faith effort to determine that the designated material has been produced
without a protective order in other litigation or that the material is not otherwise already in the
public domain.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the designating party to sanctions.

If it comes to a designating party’s attention that information or items that it designated

for protection do not qualify for protection, the designating party must promptly notify all other

No. 18-CV-0187 JLR COLE | WATHEN | LEID | HALL, P.C.
STIPULATED PROTECTIVE ORDER [PROPOSED] - 4 303 BATTERY STREET
SEATTLE, WASHINGTON 98121
(206) 622-0494/FAX (206) 587-2476

 

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01287-JLR Document 26 Filed 08/02/19 Page 5 of 10

parties that it is withdrawing the mistaken designation.

5.2. Manner and Timing of Designations. Except as otherwise provided in this
agreement (see, e.g., second paragraph 5.2(a) below), or as otherwise stipulated or ordered,
disclosure or discovery material that qualifies for protection under this agreement must be
clearly designated before or when the material is disclosed or produced.

(a) Information in documentary form: (e.g., paper or electronic documents and
deposition exhibits, but excluding transcripts of depositions or other pretrial or
trial proceedings), the designating party must affix the word
“CONFIDENTIAL” to each page that contains confidential material. If only a
portion or portions of the material on a page qualifies for protection, the
producing party also must clearly identify the protected portion(s) (¢.g., by
making appropriate markings in the margins).

(b) Testimony given in deposition or in other pretrial or trial proceedings: the
parties must identify on the record, during the deposition, hearing, or other
proceeding, all protected testimony, without prejudice to their right to so
designate other testimony after reviewing the transcript. Any party or non-party
may, within fifteen days after receiving a deposition transcript, designate

. portions of the transcript, or exhibits thereto, as confidential.

(c) Other tangible items: the producing party must affix in a prominent place on the
exterior of the container or containers in which the information or item is stored
the word “CONFIDENTIAL.” If only a portion or portions of the information or
item warrant protection, the producing party, to the extent practicable, shall
identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material. Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is
treated in accordance with the provisions of this agreement.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of

No. 18-CV-0187 JLR , COLE | WATHEN | LEID | HALL, P.C.
STIPULATED PROTECTIVE ORDER [PROPOSED] - 5 303 BATTERY STREET
SEATTLE, WASHINGTON 98121
(206) 622-0494/PAX (206) 587-2476

 

 

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01287-JLR Document 26 Filed 08/02/19 Page 6 of 10

confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet_and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement. Any motion regarding
confidential designations or for a protective order must include a certification, in the motion or
in a declaration or affidavit, that the movant engaged in a good faith meet and confer
conference with other affected parties in an effort to resolve the dispute without court action.
The certification must list the date, manner, and participants to the conference. A good faith
effort to confer requires a face-to-face meeting or a telephone conference.

6.3 Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of .
persuasion in any such motion shall be on the designating party. Frivolous challenges, and
those made for an improper purpose (e.g., to harass or impose unnecessary expenses and
burdens on other parties) may expose the challenging party to sanctions. All parties shall
continue to maintain the material in question as confidential until the court rules on the -

challenge. For such motion, the parties agree to use the expedited joint motion procedure in

 

LCR 37.

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION

No. 18-CV-0187 JLR COLE | WATHEN | LEID | HALL, P.C.

STIPULATED PROTECTIVE ORDER [PROPOSED] - 6 303 BATTERY STREET

SEATTLE, WASHINGTON 98121
(206) 622-0494/F AX (206) 587-2476

 

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01287-JLR Document 26 Filed 08/02/19 Page 7 of 10

If a party is served with a subpoena or a court order issued in other litigation that
compels disclosure of any information or items designated in this action as
“CONFIDENTIAL,” that party must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to issue
in the other litigation that some or all of the material covered by the subpoena or
order is subject to this agreement. Such notification shall include a copy of this
agreement; and :

(c) cooperate with respect to all reasonable procedures sought to be pursued by the
designating party whose confidential material may be affected.

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed
confidential material to any person or in any circumstance not authorized under this agreement,
the receiving party must immediately:

(a) notify in writing the designating party of the unauthorized disclosures;

(b) __use its best efforts to retrieve all unauthorized copies of the protected material;

(c) inform the person or persons to whom unauthorized disclosures were made of all
the terms of this agreement; and

(d) request that such person or persons execute the “Acknowledgement and
Agreement to Be Bound” that is attached hereto as Exhibit A.

9, INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in FRCP 26(b)(5)(B). This provision is not intended to

modify whatever procedure may be established in an e-discovery order or agreement that

No. 18-CV-0187 JLR COLE | WATHEN | LEID | HALL, P.C.
| STIPULATED PROTECTIVE ORDER [PROPOSED] - 7 303 BATTERY STREET
SEATTLE, WASHINGTON 98121
(206) 622-0494/FAX (206) 587-2476

 

 

 
10
7
12
13
14
15
16
17
18
19
20

21

22

23

 

 

Case 2:18-cv-01287-JLR Document 26 Filed 08/02/19 Page 8 of 10

provides for production without prior privilege review. Parties shall confer on an appropriate
non-waiver order under FRE 502.
10. NON-TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, upon request
by the designating party, each receiving party must return all confidential material to the
producing party, including all copies, extracts and summaries thereof. Alternatively, the parties
may agree upon appropriate methods of destruction.

Notwithstanding this provision, counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such materials contain confidential material.

The confidentiality obligations imposed by this agreement shall remain in effect until a
designating party agrees otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
DATED this 24 day of August, 2019.

5/ Eric Neal

Thomas Lether, WSBA #18089
Eric Neal, WSBA #31863
Attorneys for Plaintiff

LETHER & ASSOCIATES, PLLC
1848 Westlake Ave N., STE 100
Seattle, WA 98109

T: 206-467-5444 _
tlether@letherlaw.com | eneal@letherlaw.com

No. 18-CV-0187 JLR COLE | WATHEN | LETID | HALL, P.C.
STIPULATED PROTECTIVE ORDER [PROPOSED] - 8 303 BATTERY STREET
SEATILE, WASHINGTON 98121
(206) 622-0494/FAX (206) 587-2476

 

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01287-JLR Document 26 Filed 08/02/19 Page 9 of 10

DATED this 2" day of August, 2019.

s/ Jan S. Birk

William C. Smart, WSBA #8192
Jan S. Birk, WSBA #31431
Nathan L. Nanfelt, WSBA #45273
Attorneys for Plaintiff

KELLER ROHRBACK L.L.P.
1201 Third Avenue, Ste. 3200
Seattle, WA 98101

T: 206-623-1900
wsmart@kellerrchrback.com
ibirk(@kellerrohrback.com
nnanfelt@kellerrohrback.com

DATED this 2" day of August, 2019.

s/ Jeremy L. Muth
Rory W. Leid, Ill, WSBA #25075
Jeremy L. Muth, WSBA #52055
Attorneys for Defendant
COLE | WATHEN | LEID | HALL, P.C.
303 Battery Street
Seattle, WA 98121-1419
T: 206-622-0494
rleid@cwlhlaw.com | jmuth@cwlhlaw.com

PURSUANT TO STIPULATION, IT IS SO ORDERED.

CL £ 0K

JUDGE JAMES L. ROBART

DATED this ns day of August, 2019.

No. 18-CV-0187 JLR COLE | WATHEN | LEID | HALL, P.C.
STIPULATED PROTECTIVE ORDER [PROPOSED] - 9 303 BATTERY STREET
SEATTLE, WASHINGTON 98121
(206) 622-0494/FAx (206) 587-2476

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:18-cv-01287-JLR Document 26 Filed 08/02/19 Page 10 of 10

EXHIBIT A
ACKNOWLEDGEMENT AND AGREEMENT. TO BE BOUND
I, [print or type full name], of

[print or type full address], declare under the penalty

 

of | perjury that I have read in its entirety and understand the Stipulated Protective Order that
was issued by the United States District Court for the Western District of Washington on

[date] in the case of Naxos, LLC, d/b/a Spiros Greek Restaurant v. American
Family Insurance Company, USDC Cause No. 2:18-cv—01287-JLR. I agree to comply with
and to be bound by all the terms of this Stipulated Protective Order and I understand and
acknowledge that failure to so comply could expose me to sanctions and punishment in the
nature of contempt. I solemnly promise that I will not disclose in any manner any information
or item that is subject to this Stipulated Protective Order to any person or entity except in strict
compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after the termination of this
action.

Date:

 

City and State where sworn and signed:

 

 

 

Printed name:

Signature:

No. 18-CV-0187 JLR. COLE | WATHEN | LEID | HALL, P.C.
STIPULATED PROTECTIVE ORDER [PROPOSED] - 10 303 BATTERY STREET

SEATTLE, WASHINGTON 98121
(206) 622-0494/F Ax (206) 587-2476

 

 

 
